215 F.3d 713 (7th Cir. 2000)
Mark A. Smith,    Plaintiff-Appellant,v.Ford Motor Company,    Defendant-Appellee.
No. 99-2656
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 10, 2000
Decided June 2, 2000

Appeal from the United States District Court   for the Southern District of Indiana, Indianapolis Division.  No. IP97-1965-C-Y--Richard L. Young, Judge. [Copyrighted Material Omitted][Copyrighted Material Omitted]
Before Coffey, Flaum, and Diane P. Wood, Circuit  Judges.
Flaum, Circuit Judge.


1
Mark A. Smith filed suit  in Indiana state court against Ford Motor Company  ("Ford") alleging that the injuries he sustained  from a car accident were the result of a  defective product designed and manufactured by  Ford. Ford removed the suit to the United States  District Court for the Southern District of  Indiana under 28 U.S.C. sec.sec. 1332 and  1441(a), and the district court dismissed Smith's  suit with prejudice. For the reasons stated  herein, we reverse and remand.

I.  BACKGROUND

2
On November 8, 1995, at approximately 2:00  a.m., Smith was involved in a one-car accident  when he fell asleep at the wheel of his Ford  Econoline 150E van and careened off the road. At  the time of the accident, Smith was traveling in  the rightmost westbound lane of Highway 50 near  Dillsboro, Indiana. After falling asleep, Smith  crossed over the left lane, across a grassy  median, and over the two eastbound lanes before  he awoke. Upon waking, Smith jerked the wheel of  the van to the right to move the van back to the  westbound lanes of traffic. Smith claims that at  this point, the steering mechanism in the van  malfunctioned and he was no longer able to  control the van. The van left the road, hit a  concrete culvert, and eventually came to rest in  a soybean field. Smith suffered several injuries  as a result of this accident. After the accident,  Smith stored the van and alleges that it has  remained in an unaltered condition.


3
On November 7, 1997, Smith filed a complaint  against Ford in Indiana state court alleging that  his injuries from the 1995 accident were caused  by a defect in the power steering gearbox of the  Ford van he was driving. Ford removed the case to  the United States District Court for the Southern  District of Indiana, invoking that court's  diversity jurisdiction.


4
Smith proposed to call two experts in support  of his case. His first expert was James Cassassa,  a mechanical engineer, who formerly worked for  General Motors performing accident reconstruction  and analysis, and who currently works for Wolf  Technical Services, Inc., a private company,  performing similar work. Cassassa inspected the  Ford van in May 1996 and May 1998. As a result of  his inspections, Cassassa concluded that there  was an internal failure in the steering gearbox  of the van, that the failure had occurred while  the van was in use before it left the road, and  that the failure was not caused by the impact of  the van with anything else. Although Cassassa was  able to conclude that the steering had failed due  to a defect in the parts inside of the steering  gearbox, he was unable to determine whether the  defect was due to the design or the manufacture  of the affected parts. Cassassa outlined several  hypothetical design and manufacturing defects  that could have caused the failure.


5
Smith's second witness was Karl Muszar, a  metallurgical engineer, who worked for General  Motors for seventeen years before leaving to form  his own engineering firm. After the gearbox was  removed from Smith's van and opened under the  supervision of a Ford technician, Muszar  inspected and tested the mechanisms inside the  gearbox. He determined that the steering had  failed due to overloading of the torsion bar and  that the specific parts were manufactured  according to Ford specifications. Like Cassassa,  Muszar concluded that the steering failure was  the result of either a manufacturing defect or a  design defect but could not determine which type  of defect had actually occurred. Muszar offered  several hypothetical explanations for the failure  and stated that in his opinion using a different  metal for the torsion bar would have been a  better choice.


6
Smith's original counsel withdrew on February 4,  1999, and Smith's present counsel first appeared  before the district court on February 18, 1999.  On March 24, 1999, Smith's new counsel filed a  motion to continue the jury trial, which had been  set for April 26, 1999, because he had a previous  trial already set for state court on the same  day. The district court denied this motion on  April 15, 1999, and the trial schedules were not  worked out until April 20, when the state court  judge was persuaded to reset the state trial.  Meanwhile, on March 15, Ford filed a motion to  exclude the testimony of Smith's experts. Smith  was ordered to respond to this motion by April  19, but did not respond until April 21, when he  filed a motion for leave to file late along with  his response to Ford's motion to exclude his  expert witnesses. The district court struck  Smith's written response but allowed Smith to  respond to the motion in open court on April 26.


7
On April 26, after empaneling the jury, the  district court conducted a hearing regarding  Ford's motion to exclude Smith's experts. The  district court concluded that the experts were  not qualified to testify as to design defects and  that their testimony would not be helpful to the  jury. The district court then granted Ford's  motion to exclude both experts. Smith moved for  a continuance to acquire a design expert who  would satisfy the court, but this motion was  denied. Ford then moved to dismiss the case on  the ground that under Indiana tort law a claim  for product liability could not be proven without  experts. The district court granted this motion  and dismissed the case with prejudice. Smith now  appeals.

II.  DISCUSSION

8
Smith argues that the district court erred when  it 1) excluded his expert witnesses; 2) denied  his motion for a continuance to obtain additional  experts; and 3) granted Ford's motion to dismiss  his claims with prejudice. We address each of  these arguments in turn.

A.  Exclusion of Expert Witnesses

9
Smith first argues that the district court  erred in excluding the testimony of his experts  Cassassa and Muszar on the ground that neither  witness was qualified as an expert in a relevant  field and neither witness's testimony was  reliable or would have been helpful to the jury.  We review de novo whether the district court  applied the appropriate legal standard in making  its decision to admit or exclude expert  testimony. See Walker v. Soo Line R.R. Co., 208  F.3d 581, 590 (7th Cir. 2000); United States v.  Hall, 165 F.3d 1095, 1101 (7th Cir. 1999). We  review for abuse of discretion the district  court's choice of factors to include within that  framework as well as its ultimate conclusions  regarding the admissibility of expert testimony.  See Kumho Tire Co., Ltd. v. Carmichael, 526 U.S.  137, 152 (1999) (stating that the abuse of  discretion standard "applies as much to the trial  court's decisions about how to determine  reliability as to its ultimate conclusion"). A  court abuses its discretion when it commits "a  serious error of judgment, such as reliance on a  forbidden factor or failure to consider an  essential factor." Powell v. AT&T Comm., Inc.,  938 F.2d 823, 825 (7th Cir. 1991).


10
The admission of expert testimony is  specifically governed by Federal Rule of Evidence  702 and the principles announced in Daubert v.  Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).  Rule 702 states:


11
If scientific, technical, or other specialized  knowledge will assist the trier of fact to  understand the evidence or to determine a fact in  issue, a witness qualified as an expert by  knowledge, skill, experience, training, or  education, may testify thereto in the form of an  opinion or otherwise.


12
The Supreme Court in Daubert interpreted this  rule to require that "the trial judge must ensure  that any and all scientific testimony or evidence  admitted is not only relevant, but reliable." 509  U.S. at 589. In other words, as a threshold  matter "a district court is required to determine  (1) whether the expert would testify to valid  scientific knowledge, and (2) whether that  testimony would assist the trier of fact with a  fact at issue." Walker, 208 F.3d at 586. When  making these determinations, the district court  functions as a "gatekeeper" whose role is "to  keep experts within their proper scope, lest  apparently scientific testimony carry more weight  with the jury than it deserves." DePaepe v.  General Motors Corp., 141 F.3d 715, 720 (7th Cir.  1998).


13
In analyzing the reliability of proposed expert  testimony, the role of the court is to determine  whether the expert is qualified in the relevant  field and to examine the methodology the expert  has used in reaching his conclusions. See Kumho,  526 U.S. at 153. An expert may be qualified by  "knowledge, skill, experience, training, or  education." Fed. R. Evid. 702. While "extensive  academic and practical expertise" in an area is  certainly sufficient to qualify a potential  witness as an expert, Bryant v. City of Chicago,  200 F.3d 1092, 1098 (7th Cir. 2000), "Rule 702  specifically contemplates the admission of  testimony by experts whose knowledge is based on  experience," Walker, 208 F.3d at 591. See Kumho,  526 U.S. at 156 ("[N]o one denies that an expert  might draw a conclusion from a set of  observations based on extensive and specialized  experience."). Thus, a court should consider a  proposed expert's full range of practical  experience as well as academic or technical  training when determining whether that expert is  qualified to render an opinion in a given area.


14
A court's reliability analysis does not end  with its conclusion that an expert is qualified  to testify about a given matter. Even "[a]  supremely qualified expert cannot waltz into the  courtroom and render opinions unless those  opinions are based upon some recognized  scientific method." Clark v. Takata Corp., 192  F.3d 750, 759 n.5 (7th Cir. 1999). However, we  emphasize that the court's gatekeeping function  focuses on an examination of the expert's  methodology. The soundness of the factual  underpinnings of the expert's analysis and the  correctness of the expert's conclusions based on  that analysis are factual matters to be  determined by the trier of fact, or, where  appropriate, on summary judgment. See Daubert,  509 U.S. at 595 ("The focus, of course, must be  solely on principles and methodology, not on the  conclusions that they generate."); Walker, 208  F.3d at 587 (stating that when addressing whether  expert testimony is reliable the district court  should not consider the "factual underpinnings"  of the testimony but should determine whether  "[i]t was appropriate for [the expert] to rely on  the test that he administered and upon the  sources of information which he employed").


15
When analyzing the relevance of proposed  testimony, the district court must consider  whether the testimony will assist the trier of  fact with its analysis of any of the issues  involved in the case. The expert need not have an  opinion on the ultimate question to be resolved  by the trier of fact in order to satisfy this  requirement. See Walker, 208 F.3d at 587. In  addition, "[e]xperts are allowed to posit  alternate models to explain their conclusion."  Id. at 589. Where an expert's hypothetical  explanation of the possible or probable causes of  an event would aid the jury in its deliberations,  that testimony satisfies Daubert's relevancy  requirement. Id. at 589-90. However, we caution  that these hypothetical alternatives must  themselves have "analytically sound bases" so  that they are more than mere "speculation" by the  expert. See DePaepe, 141 F.3d at 720. The  question of whether the expert is credible or  whether his or her theories are correct given the  circumstances of a particular case is a factual  one that is left for the jury to determine after  opposing counsel has been provided the  opportunity to cross-examine the expert regarding  his conclusions and the facts on which they are  based. Walker, 208 F.3d at 589-90. It is not the  trial court's role to decide whether an expert's  opinion is correct. The trial court is limited to  determining whether expert testimony is pertinent  to an issue in the case and whether the  methodology underlying that testimony is sound.  See Kumho, 526 U.S. at 159 (Scalia, J.,  concurring) (stating that the trial court's  function under Daubert is to exercise its  discretion "to choose among reasonable means of  excluding expertise that is fausse and science  that is junky").


16
The Daubert standard applies to all expert  testimony, whether it relates to areas of  traditional scientific competence or whether it  is founded on engineering principles or other  technical or specialized expertise. See Kumho,  526 U.S. at 141. In Daubert, the Supreme Court  outlined four factors that may be pertinent to  the district court's analysis of expert  testimony. Those traditional factors are: 1)  "whether [the expert's theory] can be (and has  been) tested"; 2) "whether the theory or  technique has been subjected to peer review and  publication"; 3) "the known or potential rate of  error"; and 4) "general acceptance" among the  relevant scientific community. Daubert, 509 U.S.  at 593-94. However, as the Supreme Court has  repeatedly emphasized, the Rule 702 test is a  flexible one, and no single factor is either  required in the analysis or dispositive as to its  outcome. See Kumho, 526 U.S. at 141 ("[T]he test  of reliability is 'flexible,' and Daubert's list  of specific factors neither necessarily nor  exclusively applies to all experts or in every  case."); Daubert, 509 U.S. at 594 ("The inquiry  envisioned by Rule 702 is, we emphasize, a  flexible one."). The trial court must use the  criteria relevant to a particular kind of  expertise in a specific case to "make certain  that an expert, whether basing testimony upon  professional studies or personal experience,  employs in the courtroom the same level of  intellectual rigor that characterizes the  practice of an expert in the relevant field."  Kumho, 526 U.S. at 152.


17
In this case, the district court excluded both  of plaintiff's proposed experts because it  concluded that neither witness 1) qualified as an  expert in the design or manufacture of power  steering gear boxes; 2) had submitted his work  for peer review; or 3) had an opinion as to  whether there was a design or manufacturing  defect in the steering mechanism. In other words,  the district court excluded Muszar and Cassassa  because it concluded that they were not qualified  as experts in a relevant field, their conclusions  were unreliable, and their opinions would not be  helpful to the jury.


18
We conclude that the district court properly  applied the Daubert framework to the proposed  expert testimony by considering whether that  testimony is reliable and relevant to an issue in  the case. We now consider whether the district  court abused its discretion in either the  conclusion it reached to exclude the proposed  testimony or the choice of factors it used to  reach that conclusion.


19
Plaintiff's proposed expert Muszar is a  metallurgical engineer with a bachelor's degree  and over forty years of practical experience in  that field. For seventeen of those years, Muszar  worked as an engineer for General Motors.  Plaintiff's proposed expert Cassassa has a  bachelor's degree in mechanical engineering and  over ten years of experience in the field of  automobile accident reconstruction and automobile  mechanical failure analysis. Two of those years  were spent performing accident analysis for  General Motors and five were spent performing  similar work for a major insurance company. The  district court concluded that neither Muszar nor  Cassassa is an expert in the field of automotive  design or manufacturing. The district court then  stated that it believed Muszar is an expert in  the field of metallurgical engineering and did  not express an opinion on whether Cassassa had  expertise in another field.1


20
We agree with the district court that Muszar  and Cassassa are not qualified as automotive  engineers. However, we disagree with the district  court's subsequent conclusion that because these  engineers are not qualified in the field of  automotive design or manufacture, their expertise  cannot be relevant to the present case. As we  discuss below, expert testimony need only be  relevant to evaluating a factual matter in the  case. That testimony need not relate directly to  the ultimate issue that is to be resolved by the  trier of fact. See Walker, 208 F.3d at 587. Thus,  the district court erred in concluding that  Muszar and Cassassa were not qualified as experts  in a relevant field solely because their  expertise related to an area other than the one  concerning the ultimate issue to be decided by  the trier of fact.


21
The district court also concluded that the  methodologies employed by Muszar and Cassassa  were unreliable because they had not been "peer  reviewed." However, as noted above, no single  factor among the traditional Daubert list is  conclusive in determining whether the methodology  relied on by a proposed expert is reliable. As  the Supreme Court stated, "[t]he fact of  publication (or lack thereof) in a peer reviewed  journal . . . will be a relevant, though not  dispositive, consideration." Daubert, 509 U.S. at  594 (emphasis added). In Kumho, the Court made  clear that the reliability test under Rule 702 is  an individualized test whose relevant factors  will depend on the type of expertise at issue in  a given case. See Kumho, 526 U.S. at 150 (stating  that in some cases "the relevant reliability  concerns may focus upon personal knowledge or  experience. . . . [T]here are many different  kinds of experts, and many different kinds of  expertise.") (citations omitted). While the  district court noted that neither expert had had  his work published in a peer reviewed journal,  the district court did not indicate whether  publication is typical for the type of  methodology these experts purported to employ.  The district court merely recited the failure of  the experts to publish and concluded that their  testimony was unreliable. However, as noted  above, lack of peer review will rarely, if ever,  be the single dispositive factor that determines  the reliability of expert testimony. Without a  further explanation of the connection between  lack of publication and reliability in this case,  we cannot determine the extent to which this  factor bears on the reliability of the  methodologies used by plaintiff's proposed  experts. For example, if Muszar was merely  applying well-established engineering techniques  to the particular materials at issue in this  case, then his failure to submit those techniques  to peer review establishes nothing about their  reliability. Similarly, if Cassassa's accident  reconstruction methodology is based on his  extensive practical experience in this area,  rather than novel methodology subject to  publication, his failure to publish does not cast  doubt on the reliability of his analytical  technique. However, other factors not considered  by the district court, such as the general  acceptance of the techniques in the relevant  engineering and accident analysis communities or  the extent of the experts' practical experience  performing those techniques, may bear on the  reliability of the proposed evidence. On the  record before us, we conclude that the district  court erred by relying on a single, potentially  irrelevant, criterion to determine that  plaintiff's proposed experts based their  conclusions on methodologies that are not  sufficiently reliable to satisfy the requirements  of Rule 702.


22
Finally, the district court concluded that  neither Muszar's nor Cassassa's testimony would  be helpful to the jury because neither expert  could conclusively determine whether a design or  manufacturing defect caused the failure in the  steering gearbox to occur.2 As noted above, in  order for an expert's testimony to qualify as  "relevant" under Rule 702 it must assist the jury  in determining any fact at issue in the case.  Although under Rule 704(a) an expert may testify  to the ultimate issue in a case, the expert's  testimony need not relate to the ultimate issue  in order to be relevant under Rule 702. See  Walker, 208 F.3d at 587. In this case, Muszar  proposed to testify concerning the method by  which the parts within the steering gearbox were  manufactured and the manner in which those parts  failed. Muszar would also have testified that in  his opinion there were superior materials Ford  could have used in designing some of those parts.  Cassassa's proposed testimony related to the  manner in which the accident occurred, the cause  of the accident, whether the steering had in fact  failed, and the timing of the failure in relation  to the other events during the accident. Cassassa  also proposed to render an opinion as to some  possible causes for the steering failure. All of  this proposed testimony relates to facts at issue  in this case. The district court may have been  correct that none of plaintiff's proposed expert  testimony bears directly on the ultimate issue of  whether a design or manufacturing defect caused  plaintiff's accident. However, under Rule 702,  expert testimony need only be relevant to an  issue in the case; it need not relate directly to  the ultimate issue. We conclude that the district  court erred when it determined that because  plaintiff's proposed expert testimony would not  assist the trier of fact with resolving the  ultimate issue in the case it failed Rule 702's  relevancy requirement.3


23
Because the district court erroneously  determined that neither Muszar nor Cassassa were  qualified as experts in a relevant field and that  their proposed testimony was not relevant to any  fact at issue in this case and because district  court failed to consider more than the single  factor of peer review in analyzing the  reliability of these experts' proposed testimony,  we conclude that the district court abused its  discretion when it excluded plaintiff's proposed  experts.4

B.  Continuance

24
Plaintiff next argues that the district court  erred when it declined his request for a  continuance to find new experts after excluding  his experts on the day of trial. Because we have  concluded that the district court erred in its  application of Rule 702 to plaintiff's experts,  we need not reach this issue at this time. We  note briefly that a district court has broad  discretion in determining when to grant a  continuance. See Morris v. Slappy, 461 U.S. 1, 11  (1983); Brooks v. United States, 64 F.3d 251, 256  (7th Cir. 1995). However, where a trial court's  own action causes the need for a continuance and  that court then denies the continuance, resulting  in prejudice to a party, courts have generally  found an abuse of discretion. See Fowler v.  Jones, 899 F.2d 1088, 1095-96 (11th Cir. 1990);  Fenner v. Dependable Trucking Co., Inc., 716 F.2d  598, 602 (9th Cir. 1983).


25
In this case, the district court did not rule  on the admissibility of plaintiff's expert  testimony until the day of trial. It is unclear  from the record whether plaintiff's late filing  of his response to defendant's motion to exclude  his experts prompted the court's delay in ruling  on that motion. However, we note that in cases  such as this one that rely heavily on expert  testimony, a district court should set a  discovery and trial schedule that realistically  provides both sides with an adequate opportunity  to introduce necessary evidence. The application  of Rule 702 to proposed expert testimony can  often be an uncertain process and is best  conducted in such a manner that litigants have a  reasonable opportunity to locate experts who meet  the rule's requirements.

C.  Dismissal

26
Smith finally argues that the district court  erred in summarily dismissing his claims with  prejudice after excluding his experts. We note  that the district court's order dismissing  plaintiff's action does not cite any standard or  rule under which that dismissal was made. We can  only presume, given the stage of the proceedings  at which this action was taken, that the district  court intended its order to constitute a grant of  summary judgment for the defendant. See Fed. R.  Civ. P. 12(b) (stating that where a court  purports to dismiss a case under 12(b)(6) but  considers matters outside of the complaint, the  dismissal must be converted to one on summary  judgment). However, the instant order contains  only the conclusion that the court had struck  plaintiff's experts and does not contain any  supporting reasoning. In addition, the court did  not provide the plaintiff with the opportunity to  submit a written response to defendant's motion.  See Fed. R. Civ. P. 12(b), 56(c).


27
We glean from the district court's oral  discussion of this issue that it concluded that  plaintiff could not establish as a matter of law  a claim for relief under Indiana product  liability law if he did not have experts to  testify on his behalf. Because we have concluded  that the district court abused its discretion in  the manner in which it excluded plaintiff's  experts, we also conclude that the district court  erred in dismissing plaintiff's case on that  basis. However, it does not necessarily follow  that, even if the proposed expert testimony is  admitted, plaintiff has supplied sufficient  support for his claim to survive summary  judgment. We note that ordinarily dismissals on  summary judgment are accompanied by a written  analysis of the district court's reasons for  dismissing the case. Because this textual  exposition of the district court's reasoning is  absent here, we cannot determine whether the  district court would have been justified in  granting summary judgment to the defendant even  if plaintiff's expert testimony had not been  excluded. We therefore remand this case to the  district court for its reconsideration of this  issue.

III.  CONCLUSION

28
For the reasons stated herein, we Reverse the  district court's dismissal of plaintiff's case  and Remand this case for further proceedings  consistent with this opinion.



Notes:


1
 The district court stated that it found Cassassa  was not an expert in "failure analysis." However,  from the context in which this statement was  made, we interpret this statement as another  means of stating that Cassassa was not qualified  as an automotive engineer. The district court did  not discuss Cassassa's qualifications in the  field of accident reconstruction.


2
 We note that the district court appears to have  misconstrued the experts' testimony in this case.  Both experts testified that in their opinion the  failure in the steering gearbox was caused either  by a manufacturing or a design defect. Although  neither expert was able to determine which type  of defect was the actual cause of the accident,  both experts testified that in their opinion some  type of defect did exist.


3
 We note that it would be appropriate for a  district court to apply Rule 702's requirements  to individual pieces of proposed testimony, so  that if the district court found a particular  part of that testimony irrelevant or unreliable,  it could exclude that portion of the testimony  without striking the proposed evidence in its  entirety.


4
 We wish to emphasize that our ruling is limited  to assessing the district court's application of  Rule 702 to plaintiff's proposed expert  testimony. We do not express an opinion on  whether that testimony should have been admitted.  It is possible that after a proper application of  the Daubert/Kumho test the district court will  still conclude that the proposed testimony, or a  portion thereof, is inadmissible under Rule 702.  It is also possible that the district court may  find that the evidence should be excluded under  a different evidentiary rule. Furthermore, the  district court may conclude that plaintiff's  expert testimony passes all of the evidentiary  requirements and is admissible but that, even  with that testimony, plaintiff fails to make out  a case that survives summary judgment.